Case 1:15-cv-00049-WMS-HKS Document 106-10 Filed 08/20/19 Page 1 of 2




   EXHIBIT H
   Case 1:15-cv-00049-WMS-HKS Document 106-10 Filed 08/20/19 Page 2 of 2




                                 PSYCHIATRIST PROGRESS NOTE


 Name ofPatient: Darcy Black                                     Date: 08/12/09


 She is carrying her married name now.

 She said her two boys are doing better especially the older son 14-year-old who is now on lithium and
 who is much less aggressive and much better behavior, the younger one is mouthy but also better and
 both ofthem are in therapy.

She talked quite a bit about her work situation, bow the men they are not treating her very well and
complaining that she takes breaks, which she is allowed to, although she has been there several years.
She is looking around to find a new job and there might a good prospect through a friend.

She is happy and delighted that her brother-in-law who is not married will take her and her family to
Thousand Islands for a three-day vacation and they are excited about that.

Although things are better, she said she feels still on the depressed side. She said the Cymbalta has
worked out fairly well and she would like to try increasing the dose, which I fully agree with. We will go
up to 60 mg a day. We went over possible side effects but she will continue with the same Welibutrin SR
250 mg b.i.d.

She said her blood pressure was checked and she was told that it was very good. She will write down the
numbers next time when she comes here.

She is clear and coherent. There is no looseness. There are no suicidal ideations. There are no homicidal
ideations. There is no psychosis.

I gave her prescriptions for Cymbalta and Wellbutrin one month with one refill. I will see her again in
eight weeks' time. There is no lethality concerns and she denies any substance use.

El Patient requires increased monitoring   0RN 0                   Case manager

   Psychoeducation provided




   bi2
     *
Psychi 'st Signature

MT/czeirki/pan/cbe01
                                                08/12/09
                                                Date
                                                                  15
                                                                Minutes
                                                                             Meliton Tanbehco. M.D.

sr-04237490




                                                                                                  Dale #030
